UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2316



KENNETH DAWSON,

                                                          Petitioner,

          versus


CERES MARINE TERMINALS, INCORPORATED; OFFICE
OF WORKERS’ COMPENSATION PROGRAMS,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(03-801-BRB)


Submitted:   April 22, 2005                   Decided:   May 18, 2005


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew H. Kraft, RUTTER MILLS, L.L.P., Norfolk, Virginia, for
Petitioner. Robert A. Rapaport, Dana Adler Rosen, CLARKE, DOLPH,
RAPAPORT, HARDY & HULL, P.L.C., Norfolk, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kenneth    Dawson   seeks   review   of   the   Benefits   Review

Board’s decision and order affirming the administrative law judge’s

award of longshore disability benefits pursuant to 33 U.S.C.

§§ 901-950 (2000).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.   See Dawson v. Ceres Marine Terminals, No. 03-801-BRB (BRB

Aug. 25, 2004).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -